Citation Nr: 1122447	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-50 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
in Columbia, Missouri


THE ISSUE

Entitlement to payment or reimbursement of ambulance expenses incurred on April 4, 2009, and April 13, 2009.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from May 1957 to May 1959.  He died on April [redacted], 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and June 2009 decisions of the Columbia, Missouri, Medical Center of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the VA Medical Center (VAMC) in Columbia, Missouri.  VA will notify the appellant if further action is required.


REMAND

On April 4, 2009, the Veteran was transferred from Ozarks Medical Center to the Columbia VAMC by South Howell County Ambulance.  On April 13, 2009, he was transferred from Texas County Memorial Hospital via one of its own ambulances to the Columbia VAMC.  As indicated above, the Veteran expired during the second admission.

The appellant contends that she is entitled to the payment or reimbursement of the cost of the ambulance services as they were authorized by the VAMC.

The Board notes that there is a question of whether the ambulance expenses were preauthorized by the VAMC.  

In her notice of disagreement, the appellant asserted that the Veteran had been previously assured by a VAMC employee that the cost of ambulance services would be covered by the VAMC.  She further asserted that, on each occasion in question, the private facility had called the VAMC and received prior authorization to transport the Veteran via ambulance to the VAMC.  

Given the above, clarification is needed as to whether the VAMC in fact granted prior authorization to transport the Veteran via ambulance to the VAMC on the dates in question.  In this regard, the VAMC should obtain treatment records, if any, from Ozarks Medical Center, South Howell County Ambulance, and Texas County Memorial Hospital.  The record also contains limited treatment notes from the Columbia VAMC dated April 5th, 6th, and 13th.  The VAMC should obtain any other VA treatment records for the above referenced time frame, and any associated VA hospitalization records.  

The Board also observes that the VAMC did not apply the correct laws and regulations governing this case.

Payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 17.1000-17.1002 (the implementing regulations) (2010).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-117, Title I, Subtitle B, §§ 111, 113 Stat. 1556  (1999), which provides general authority for the reimbursement of non-VA emergency treatment.  

Under 38 C.F.R. § 17.1002, to be eligible for reimbursement, the Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728  for the emergency treatment provided (38 U.S.C. § 1728  authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002. 

Payment or reimbursement may also be authorized under 38 U.S.C.A. § 1728 (West 2002 & Supp. 2009) and 38 C.F.R. §§ 70.1-70.50 (the implementing regulations) (2010), which provide for reimbursement to veterans eligible for hospital care or medical services for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth in 38 U.S.C.A. § 111) for which such veterans have made payment, from sources other than the VA.  

VA will approve payment for beneficiary travel if the travel was made to obtain care or services for a person who is eligible for beneficiary travel payments under 38 C.F.R. § 70.10, or in certain circumstance if the travel includes a special mode of transportation.  38 C.F.R. § 70.4 (2010).

Under 38 C.F.R. § 70.10(a), the following listed persons are eligible for beneficiary travel payments: 

(1) A veteran who travels to or from a VA facility or VA-authorized health care facility in connection with treatment or care for a service-connected disability (regardless of percent of disability); 

(2) A veteran with a service-connected disability rated at 30 percent or more who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care for any condition; 

(3) A veteran who travels to a VA facility or VA-authorized health care facility for a scheduled compensation and pension examination; 

(4) A veteran receiving pension under 38 U.S.C. § 1521, who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care; 

(5) A veteran whose annual income (as determined under 38 U.S.C. § 1503) does not exceed the maximum annual rate of pension that the veteran would receive under 38 U.S.C. § 1521 (as adjusted under 38 U.S.C. § 5312) if the veteran was eligible for pension and travels to or from a VA facility or VA authorized health care facility for examination, treatment, or care; and 

(6) A veteran who travels to or from a VA facility or VA-authorized health care facility for examination, treatment, or care, and who is unable to defray the expenses of that travel. 

When payment for beneficiary travel is requested for travel that includes a special mode of transportation, VA will approve payment if the travel is medically required, the beneficiary is unable to defray the cost of such transportation, and the Veterans Health Administration approved the travel prior to travel in the special mode of transportation or the travel was undertaken in connection with a medical emergency.  38 C.F.R. § 70.4(d).

Under 38 C.F.R. § 70.10(c), a beneficiary shall be considered unable to defray the expenses of travel if the beneficiary: 

(1) Has an income for the year (as defined under 38 U.S.C. 1503) immediately preceding the application for beneficiary travel that does not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C. 1521 (as adjusted under 38 U.S.C. 5312) if the beneficiary were eligible for pension during that year; or

(2) Is able to demonstrate that due to circumstances such as loss of employment, or incurrence of a disability, his or her income in the year of travel will not exceed the maximum annual rate of pension that the beneficiary would receive under 38 U.S.C. 1521 (as adjusted under 38 U.S.C. 5312) if the beneficiary were eligible for pension; or

(3) Has a service-connected disability rated at least 30 percent; or

(4) Is traveling in connection with treatment of a service-connected disability.

The VAMC should readjudicate the claim based on the above laws and regulations.




Accordingly, the case is REMANDED for the following actions:

1.  The VAMC should obtain copies, if any, of the April 4, 2009, treatment records from Ozarks Medical Center and South Howell County Ambulance, and the April 13, 2009, treatment records from Texas County Memorial Hospital.  These records should be associated with any other VA treatment records for the above referenced time frame, and any associated VA hospitalization records.  These records should include any information regarding the request and approval of ambulance services. 

The appellant should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The records should then be associated with the claims folder. 

2.  Thereafter, the VAMC should readjudicate the claim, with consideration under 38 U.S.C.A. § 1725(b) and 38 C.F.R. § 17.1002, and 38 U.S.C.A. § 111 and 38 C.F.R. § 70.10(a).  This review should include consideration of whether prior authorization to transport the Veteran via ambulance to the VAMC on the dates in question had been granted.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

